Warren E. Burger: We'll hear arguments next in 837 and 849, Motor Vehicle Board of California against Fox. Mr. Mukai, I think you can proceed whenever you're ready.
Robert L. Mukai: Thank you, Mr. Chief Justice and may it please the Court. The issue in this case is whether a state must provide commercial enterprises subject to it's state regulatory capacity, a hearing prior to obliging those enterprises to delay consummation of certain commercial expectancies pending a state inquiry in the regulatory interest. And this case arises from a partial summary judgment entered in the Central District of California, declaring facially void and enjoining enforcement of a Motor Vehicle Dealership Establishment and Relocation Act of the state, which I shall refer to as the California Automobile Franchise Act. The judgment of the three-judge court holds that the act deprives franchisors and their business associates of liberty and property without due process of law. Now, Your Honors, with the Court’s permission, I propose to focus my remarks principally upon the basic reason that we contend the District Court ought not to decided this case at all. And further, I propose, with the Court's permission, to defer to counsel for appellants in Number 849, the discussion of the alternative grounds for affirmance which have been urged by the appellees. I'd like to spend a few moments with the statute in question, that statute in Section 3062 of the California Vehicle Code provides that in the event that a franchisor seeks to establish or relocate a dealership within 10 miles of one of its existing dealerships, then the franchisor must first notify the New Motor Vehicle Board of the State, an administrative agency, and each of the franchisors’ existing franchisees in the same line-make, within 10 miles of the prospective dealership site. Any franchisee, so notified, who is located within 10 miles of the proposed site may then file a protest with the New Motor Vehicle Board within 15 days. When a protest has been filed, the franchisor is prohibited from effectuating the proposed establishment or relocation until a hearing has been held by the Board. The California Vehicle Code Section 3062 implements this prohibition by requiring the Board, upon the receipt of a protest, to notify the franchisor first that a timely protest has in fact been filed, second, that a hearing is required to be held by the Board and third, that the franchisor shall not establish or relocate the proposed dealership until such time as the requisite hearing has been held, nor following the hearing if the Board should determine that cause exists not to permit the dealership. And the Board notifications that were issued to General Motors franchising divisions in this case are found at pages 52 and 80 of the joint appendix. I should add that the Act does require a full evidentiary hearing within 60 days after a notice of hearing has been issued by the Board. And as the District Court itself noted, if the Board itself hears the protest, it must issue its decision within 30 days after holding the hearing or else the franchisor’s proposed action for establishment or relocation is deemed approved by law.
Harry A. Blackmun: If no protest is filed, is the approval of automatically forthcoming?
Robert L. Mukai: Your Honor, in the event that no protest is filed, there is no further step to be taken by the Board as an administrative agency and the franchisor is permitted to go ahead with its plans.
John Paul Stevens: What if a protest is filed and then withdrawn before the hearing?
Robert L. Mukai: If a protest is withdrawn prior to the hearing, the Board issues a notice of dismissal of the protest and the franchisor is permitted to consummate its plans.
John Paul Stevens: So that the vindication of the public interest depends entirely of the activity of the protestor?
Robert L. Mukai: Not exactly Your Honor. The Act utilizes the protest as the means for bringing the public interest to issue before the New Motor Vehicle Board and in this respect, the California --
John Paul Stevens: But after it's at issue, the protestor can take it -- can withdraw?
Robert L. Mukai: The Board has in the past taken the position that although a protest maybe withdrawn, the Board is not automatically deprived of jurisdiction to regulate. The order of dismissal ordinarily issues following the withdrawal of the protest, but it's not required by law to so issue.
Harry A. Blackmun: Who may protest?
Robert L. Mukai: Under the California statute, any dealer in the same line-make as the proposed dealership to be established or relocated.
Harry A. Blackmun: So, no stranger or a member of the public may protest?
Robert L. Mukai: That is true, Your Honor. However, members of the public may appear at the hearing and be represented and produce evidence and be heard fully at the evidentiary hearing prescribed by Section 3066 of the Vehicle Code.
Harry A. Blackmun: So, an existing Ford dealer however could protest a new Chevrolet agency?
Robert L. Mukai: No Your Honor, that could not happen under the Act. Only an intra-brand situation exists here, only a competitor in the same line-make can protest.
William J. Brennan, Jr.: Oh, let's see, does that mean only a Pontiac --
Robert L. Mukai: Only a Pontiac automobile dealer.
William J. Brennan, Jr.: Chevrolet couldn't protest the relocation of Pontiac, it was --
Robert L. Mukai: That is correct Your Honor, yes.
Warren E. Burger: But the Ford dealer could go and get one of his friends on a lot of his neighbors to go in from what you say just as citizens?
Robert L. Mukai: That is possible, Your Honor to the --
Warren E. Burger: What would the citizens be presenting? What's the basis of their appearing? There's too many automobile dealers around the neighborhood?
Robert L. Mukai: That could certainly be one basis.
Warren E. Burger: That's a zoning matter, isn't it?
Robert L. Mukai: It borders on the zoning matter in many instances Your Honor, but the state’s interest in this form of regulation can take on many different aspects. There could conceivably be a situation where disinterested in the sense of purely private individuals could take an interest in the number or the location, perhaps the location of --
Warren E. Burger: As a practical matter, do citizens -- have any citizens ever appeared?
Robert L. Mukai: Your Honor, I can't answer that. I'm simply unaware of whether any citizens have ever appeared in these kinds of proceedings.
Thurgood Marshall: Could California pass the same law involving gasoline stations?
Robert L. Mukai: Yes, Your Honor, it could. I'm certainly --
Thurgood Marshall: Or any other business?
Robert L. Mukai: Virtually, any other business, I am sure Your Honor, based upon among other things this Court's decision, clarifying decision on Exxon Corporation against Governor of Maryland. Your Honors, the District Court interpreted the Act as requiring the Board to set a hearing date concurrent with its issuance of the statutory notification to the franchisor. But even though under this interpretation, the period of delay between invocation of the statute’s prohibition and the time of a final decision on the merits, is potentially as short as 90 days. The Court held that the Act's failure to provide a hearing before imposing any delay or to require a hearing soon thereafter constituted a deprivation of liberty on property without due process of law. In the District Court, we cited the Chief Justice’s dissenting opinion in the 1971 case of Wisconsin versus Constantino.
Warren E. Burger: That won't help you very much, would it?
Robert L. Mukai: That is exactly what Judge Ely said to me Your Honor, but we cited it because we believe that that dissent which was concurred in by Mr. Justice Blackmun, has now become the role for application of Pullman abstention through this Court's more recent decisions in Harris County Commissioner's Court against Moore decided in 1975 and the 1976 decision in Bellotti against Baird which was decided unanimously by this Court. And that rule we submit is that the Pullman doctrine applies even to an unambiguous statute which appears to be in conflict with accepted notions of due process if it is susceptible of a state court ruling which would either avoid a necessity of a federal constitutional decision or in the alternative substantially modify the federal issue involved. In the present case entirely apart from the suggestion that the California Court could invalidate the Act under the State Constitution, we have submitted that this statute is susceptible of at least two constructions, one of which would avoid Federal constitutional issue and the other of which would substantially modify it. First, as was the case in Constantino, this Act could be construed to require a hearing before a state action occurs at all. This California precedent for such a situation we've cited to the Court, the case of Endler against Schutzbank involving a real estate commissioner's case in California and Rios versus Cousins heard in this Court’s sub nom, Department to Motor Vehicles against Rios. Appellees point out in their brief that we have never affirmatively advocated this construction and of course this is true because we do not believe that the Act interferes with the liberty or a property interest and because we do not believe that due process requires a prior hearing even if some such interest is involve in this case.
Potter Stewart: As I understand it, Mr, Mukai, your fellow appellants have expressly abandoned the claim that the Court should have abstained under the Pullman?
Robert L. Mukai: Yes, Your Honor, as we understand --
Potter Stewart: (Voice Overlap) reply brief.
Robert L. Mukai: As we understand the appellants in the consolidated appeal, they believe that this statute is totally unambiguous.
Potter Stewart: Well, in any event, that perhaps, even though the Court could have abstained that it's almost moot now and academic, since the Court did decide it on the merits, they asked us to decide it on the merits, that's way I read their reply brief?
Robert L. Mukai: That is my understanding, Your Honor, and that's why I feel that it's important that I bring at least one ambiguity to this Court's attention. And that is the second interpretation which we have advocated affirmatively and it's the interpretation of which would substantially modify the due process issue dealt with by the District Court. That interpretation would hold that the Act requires the manufacturer to provide notice to the Board and to its franchisees before its commitment to its plans has advanced so far that the manufacturer simply cannot bear the delays of state regulation. This interpretation focuses on the first words of Vehicle Code Section 3062 which is the crux of this case. Those words are, “In the event that a franchisor seeks to enter into a franchise, establishing an additional dealership or relocating an existing dealership. The interpretation which we have advocated would settle the time related ambiguity of these first words present and the necessity of such an interpretation is demonstrated by the facts that the Fox enfranchisement and the Muller relocation in this very case, presented situations where in neither case did General Motors’ notice of intent precede finalization of its plans with those dealers and in both cases, General Motors waited to give notice until after it had already entered into the franchises with its respective dealers. In fact, in the case of Fox, General Motors didn’t give notice at all until some three months after the franchise became effective. Now, appellee's due process claim rests at least in part on the assertion of a protected property right by virtue of contractual arrangements regarding its franchise. If a state court were to interpret this section to require the manufacturer to issue its notice at sometime, before these contractual arrangements are made and finalized, then there could be no basis whatsoever for the due process claim predicated on the existence of contract. In addition, if some liberty or property interest is implicated by this statute, the determinants of what process is due would be completely different because of the nature of the so-called right that is being interfered with, because in that situation --
John Paul Stevens: Mr. Mukai, may I ask you a question on this? Supposing there's an existing Ford dealership at a given location and General Motors is negotiating with that dealer to become a Chevrolet dealer, would the statute apply if the Ford dealer switched to Chevrolet?
Robert L. Mukai: Yes, it would Your Honor.
John Paul Stevens: So, that you are in effect saying that you ask the statute be construed that before negotiations go too far, General Motors give notice to Ford that it's soliciting --
Robert L. Mukai: We advocate the interpretation that this is what the statute requires Your Honor based upon the language in the event that and seeks to enter into. I think the language is clearly anticipatory. If the Court please, I'll reserve any remaining time I may have for rebuttal.
Warren E. Burger: Mr. McCall.
James R. McCall: Mr. Chief Justice, and may it please the Court. Mr. Justice Stewart has accurately stated our position in reference to the abstention issue. It is the position of the dealer association appellants here that abstention of the Pullman variety is an equitable doctrine at this point. It serves no useful purpose to say that District Court should have abstained. I would like to pass momentarily to the due process clause attack which was brought on the statute and which was the specific ground on which the District Court held that the statute was facially invalid. It is our position that there is no conceivable liberty or property interest which can be made out by General Motors or the other appellees. The long and short of it is that they assert the right to establish an automobile franchise or to become a franchise dealer whenever they want and wherever they want. And we submit that this is not the type of liberty or property concept which has been given due process procedural protection by this Court, ever. One other point in reference to the due process clause, and that is that the appellees in their brief have stated that if the due process procedural protections are not available to General Motors in Fox and Muller, in this situation, then they have no protection whatsoever under the Due Process Clause. That seems to be a statement which is hard to sustain. Clearly, there's a notion of substantive due process in the sense that all state regulation of economic enterprises as well as other enterprises and other activity must be rationally related to a legitimate end of Government. Clearly, we submit and we have submitted this in our reply brief, this kind of legislation is indeed rationally related to illegitimate end of Government. The Automobile Dealers’ Day in Court Act on the federal level is an express recognition by Congress of the inadequate status at the bargaining table, if you will, which dealers have when they bargain with automobile manufacturers. The problem of overloading in terms of putting in too many dealerships in the same line-make in one marketing area has brought a number of states other than California to the same position. In other words, some form of legislation which limits the Carte Blanche authority of the manufacturer to establish a new or additional dealership in a given market area. 19 states have statutes which are similar to California in that respect. 11 of these states of these 19, have a Board or an official state body that passes upon or supervises or looks over in some way this decision by the manufacturer to put in an additional dealership in an area already served by a dealer carrying the same line-make.
Thurgood Marshall: Mr. McCall, is it true that some of the companies have arbitrations set up?
James R. McCall: Yes, Mr. Justice Marshall.
Thurgood Marshall: Like General Motors, I know has one, do the others have it too?
James R. McCall: As far as I know, Ford is the only manufacturer that has an arbitration, an institutionalized arbitration arrangement which is --
Thurgood Marshall: But General Motors has one?
James R. McCall: Do they? I'm not familiar with it if they do.
Potter Stewart: A former -- a former member of this Court said --
Thurgood Marshall: Justice Whittaker.
Potter Stewart: -- had a position as a -- I think it was the arbitrator, maybe like --
Thurgood Marshall: He was promoted to arbitrator.
Potter Stewart: -- to resolve differences between the General Motors on one hand and its distributors and dealers on the other, at least that was my understanding?
James R. McCall: That would appear to be a recognition by the commercial entities involved of the need for some kind of regulation of this activity and clearly, Congress and the other state legislatures have felt the same way, other state legislatures beside California. I would like to pass to the supremacy clause argument which is made by General Motors in this case. It was not the ground on which Judges Ely and Gray and Takashi relied down below, but it was urged to the to the District Court. As I take it, the supremacy clause argument here is that since the California Act, Automobile Franchisers Act imposes some limitation upon the total freedom of General Motors to put a dealership in wherever and whenever they want to, that this somehow conflicts with the central policy of the Sherman Act. Now, at the present time, I know of no case and I certainly would stand corrected on this, where this Court has voided a state statute on the grounds that it conflicts with the Sherman Act. This Court has voided activities of price fixing. Attorneys have said that monopolistic practices on the part of utilities are municipally owned and otherwise are subject to the anti-trust laws, but it is not struck down as state statute on the ground that it conflicted with anti-trust laws. The California Supreme Court has struck down its liquor fair pricing law recently in a case which is cited in our reply brief but as far as I know with this Court has not. I would make so bold as to partially that there would have to be two steps in any such analysis which would have to undergone before a state statute could be struck down on the ground that it “violates the Sherman Act or violates the central policy of the Sherman Act. First, it would seem to me, it would have to be shown that the state statute authorizes conduct which -- but for the state statute would violate the Sherman Act. And secondly, that the statute authorizes conduct which is not “state action” as that phrase is come to be defined in a number of decision which this Court has rendered. Obviously, state action itself cannot be illegal under the Sherman Act and that dates from Parker versus Brown and that is a concept never questioned by this Court subsequently. So, what we're talking about here is an attack on the only private conduct which is really authorized by this Act and that is the right of a dealer to protest to this Board, that is the only conduct undertaken by private party. Now, we submit that --
John Paul Stevens: Isn't that quite right, Mr. McCall? Isn't that correct that the private party could -- all the dealers within 10 miles of the new location could agree with on another that they would let General Motors open the new dealership provided General Motors pay them a certain amount or gave them some consideration, couldn’t they, without any state involvement at all?
James R. McCall: Mr. Justice Stevens, that's not authorized by the Act. That's not a conduct which is authorized by the statute. It might be undertaken.
John Paul Stevens: As I understand it, basically what the Act does is give any dealer within the 10-mile radius the right to say, “You cannot open the dealership without paying the amount of money involved in conducting an evidentiary hearing of some kind” and if it instead of doing that, the dealer said, “Well, if you just give us $5,000.00 a piece, you go ahead. The public wouldn't care anyway, would they?
James R. McCall: I think there would be problems under the anti-trust laws with the claim --
John Paul Stevens: You admit then that would be a problem with the anti --
James R. McCall: Oh yes, the collective agreement, sure, between them to engage in what, extortion or a shakedown. Certainly, I think that could be cognizable under the anti-trust laws, perhaps under some of the other laws.
John Paul Stevens: Would it be illegal for General Motors to adopt the policy in California that when they open a new dealership, they give notice to all the dealers that if you don’t protest, we'll hand you $10,000.00, they send out a notice of that kind?
James R. McCall: The unilateral act.
John Paul Stevens: And then they all decide, “Well, that’s better than going through the cost of hearing.”
James R. McCall: Well, each of the dealers decide on their own that, “Yes, they’ll take the $10,000.000.” I see nothing wrong with General Motors adopting that --
John Paul Stevens: That would be consistent with the policy that the statute is vindicating, isn't it, namely protecting those dealers from excessive competition?
James R. McCall: If the dealers felt that excessive competition was worth --
John Paul Stevens: More than $10,000.00, they would say, “Well, we won’t take the $10,000.00, but give us $15,000.00.”
James R. McCall: That's correct.
Byron R. White: Is the anti-trust issue here or the preemption of the supremacy clause?
James R. McCall: Yes, as I understand, that's what they're --
Byron R. White: That's an adequately -- until he urges that as a ground for deferments?
James R. McCall: Yes, Your Honor.
Byron R. White: And was that presented to the District Court?
James R. McCall: Yes it was. It was one of the grounds of the motion for summary judgment.
Byron R. White: But it was not dealt with the District Court?
James R. McCall: No, the District Court specifically said it didn't have to reach that issue because its going off on its notion of procedural due process.
William H. Rehnquist: Isn't that somewhat unusual when the District Court is presented with both a statutory claim and a constitutional claim for it to decide the constitutional claim in preference to the statutory claim?
James R. McCall: Well, of course, statutory claim is based on the supremacy clause, it would seem to me unusual.
Byron R. White: But we've only -- but we've classified the supremacy issues for purposes of this policy with statutory issues?
James R. McCall: Well, it would seem unusual to me, yes.
Potter Stewart: Well, do you suggest that if we -- that if we must deal with -- if that issue is in the case, that we pass on it here or we remand it?
James R. McCall: My position, I would prefer to have this Court pass on it myself at this point. It seems to me the precedents are clear and it's a point that could be passed on under the precedence that you have because it was urged to the lower court indeed. If I may proceed on the -- my concept that the conduct here would not be illegal even if there were no statute, the conduct authorized, that is a right to protest to the Government. I would call this Court's attention and remind it of the cases and decisions that's rendered in Noerr and in the Pennington case, Cali Motor Transport and other subsequent cases holding that the --
Warren E. Burger: We'll resume there at 10:00 in the morning gentlemen.